Citation Nr: 0111360	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  95-28 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the veteran's son became permanently incapable of 
self-support prior to reaching the age of 18 in December 
1982.  

2.  Entitlement to an apportionment of the veteran's 
disability compensation benefits on behalf of his son, born 
in December 1964.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The veteran had active service from June 1961 to October 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating determinations by the Denver Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This is a contested claim.  The appellant is the veteran, and 
the appellee is his son, born in December 1964, and thus 
currently 36 years of age.  The veteran has challenged the RO 
determination that his son became permanently incapable of 
self-support prior to reaching the age of 18 in December 
1962, and he has also appealed to the Board from the RO 
action in awarding his son an apportionment of a portion of 
his award of disability compensation benefits.  The case was 
last at the Board in July 2000, when it was remanded to the 
RO for further, specified development of the evidence.  


REMAND

In the July 2000 remand, the Board directed the RO to 
schedule the veteran for a personal hearing before a 
traveling Member of the Board in accordance with his June 
2000 request.  Following these directions, the RO scheduled 
the veteran for a hearing in November 2000.  Prior to that 
hearing, the veteran wrote to the RO in order to cancel this 
hearing, but he requested that he be re-scheduled for another 
hearing at a later time.  At the same time, he reported that 
he had a new address.  The RO wrote to the veteran at his old 
address to re-schedule his requested hearing for February 8, 
2001.  The veteran failed to appear at that hearing, but 
there is some doubt as to whether he ever received 
notification of the time and place to report for the hearing 
since the notification letter was not sent to his last known 
address of record.  Appropriate corrective action must be 
taken by the RO in order to safeguard the veteran's rights to 
procedural due process in this appeal.  

In addition, the veteran has been represented by the Disabled 
American Veterans throughout this appeal; however, the 
written appointment of this service organization has 
disappeared from the claims file (only one corner of this 
document remains in the claims file).  Furthermore, in the 
same November 2000 letter in which he requested a re-
scheduled hearing, the veteran also indicated that he wished 
to be represented by another service organization.  Follow-up 
action was not taken by the RO to enable the veteran to 
effectuate this change of representation.  

Finally, in the initial remand of this appeal in April 1997, 
the Board requested the RO to readjudicate the "helpless 
child" issue in accordance with Dobson v. Brown, 4 Vet. App. 
443 at 445 (1993)( the correct focus of a "helpless child" 
determination must be the child's condition at the time of 
his or her 18th birthday).  This has not been done in this 
case.  The June 1999 statement of the case does not even 
mention the Dobson criteria; instead, the RO erroneously 
changed the burden of proof in this case by insisting that 
the veteran must submit medical evidence to establish that 
his son was not helpless at the age of 18.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims (hereinafter the 
Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO's 
failure to apply the Dobson criteria mandates another remand 
of this appeal.  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO must apply contested claim 
procedures to all actions taken in this 
case, making sure that both the appellee 
and the appellant receive copies of all 
relevant documents.  See 38 U.S.C.A. 
§§ 19.100-102, 20.500-504 (2000).  The RO 
should once again request the appellee to 
provide competent medical evidence of his 
condition at or shortly before reaching 
the age of 18 in December 1982.  He 
should be informed that such evidence is 
crucial to his claim.  

2.  The RO should provide the veteran (at 
his current address of record) with the 
appropriate forms with which to designate 
a representative.  He should be accorded 
a reasonable period of time in which to 
respond.  See 38 C.F.R. Subpart G (2000).  

3.  The RO should also re-schedule the 
veteran for a hearing to be held before a 
traveling Member of the Board.  Written 
notification of the time and place to 
report for this hearing must be sent to 
the veteran's current address of record 
at least 30 days prior to the hearing 
date.  See 38 C.F.R. § 19.76 (2000).  

4.  The RO should next review the claims 
file and ensure that all additional 
evidentiary development action required 
by the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA (to be codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  The RO should also 
refer to any pertinent guidance, 
including Federal Regulations, that is 
subsequently provided.  

5.  The RO should then readjudicate the 
question of whether the veteran's son 
became permanently incapable of self-
support prior to reaching age 18 in 
December 1982, focusing on his condition 
at or near to the time of his 18th 
birthday.  Dobson, 4 Vet. App. at 445.  
The current medical evidence of his 
condition at ages 8-9 and 27-28 is 
probably insufficient for this purpose, 
as the Board advised in the April 1997 
remand.  

5.  If, and only if, the foregoing 
determination is favorable to the 
veteran's son, the RO should next 
determine, after undertaking any 
appropriate further evidentiary 
development, whether an apportionment of 
the veteran's disability compensation 
benefits on behalf of the veteran's son 
is warranted.

If the benefits sought are not granted, both the appellee, 
the appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  The appellee or 
the appellant need take no further action until so informed, 
but each may furnish additional evidence and/or argument on 
the remanded matters while the case is in remand status.  Cf. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


